Citation Nr: 0505894	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $20,506, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had creditable active service from March 1940 to 
October 1941, and from April 1945 to October 1945.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
June 2000, which denied waiver of recovery of an overpayment 
in the calculated amount of $20,506.  In April 2004, the 
appellant appeared at a Board videoconference hearing before 
the undersigned.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to 
waiver claims, the Court also observed that the statute 
pertaining to waiver claims contained its own notice 
provisions.  Barger v. Principi, 16 Vet.App. 132 (2002); see 
38 U.S.C.A. § 5302 (West 2003).  It is the Board's judgment 
that further information should be provided to the appellant, 
and she should be provided an opportunity to provide 
additional evidence prior to an appellate decision in this 
case.  

The overpayment at issue in this case was created in 
September 1999, when the RO retroactively terminated the 
appellant's death pension benefits effective in February 
1996, on the basis that she had received excess countable 
income that year.  The appellant was informed, in October 
1999, that as a result, an overpayment in the amount of 
$20,506 had been created, which must be repaid.  In 
connection with her waiver request and appeal, the appellant 
has requested an accounting of the calculation of the debt on 
several occasions.  She has pointed to evidence showing the 
debt to be $23,681, and has requested an explanation.  She 
also has requested that medical expenses incurred during the 
relevant time period be considered.  These matters concern 
the validity of the debt, which is implicit in the issue of 
waiver.  Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  
The creation issue must be decided by the RO prior to a Board 
decision on the waiver issue.  Id.  

Before the RO prepares an accounting for the appellant, she 
should be provided an opportunity to submit evidence of 
qualifying expenses.  The Board notes that her acknowledged 
income during 1996 of $9,395 exceeds the maximum annual rate 
of $5,527 by $3,868.  Since any reduction in the overpayment 
would therefore be only to extent that expenses exceeded 
$3,868, based on her past reported medical expenses, it is 
unlikely that a reduction in the overpayment would result.  
However, there may be other qualifying expenses which she has 
not been previously requested to submit.  

First, she apparently earned a college degree around that 
time.  Although this may have been completed prior to 1996, 
if not, she is entitled to deduct educational expenses, 
including tuition, fees, books, and materials needed for her 
pursuit of a course of education, from her countable income.  
38 C.F.R. § 3.272(i).  These expenses may be used to reduce 
her income during the year(s) in which they were paid.  

In addition, with respect to medical expenses, in addition to 
her own unreimbursed medical expenses, including insurance 
premiums, should would likely be entitled to deduct such 
medical expenses incurred by or on behalf of her son, if she 
paid the expenses, even though she may not claim him as a 
dependent.  See 38 C.F.R. § 3.272(g)(2) (a surviving spouse's 
unreimbursed medical expenses include medical expenses she 
paid for a relative for whom there is a moral or legal 
obligation of support, and who is an actual or constructive 
member of her household).  In her hearing testimony and 
recent written statements, she indicated he has chronic 
medical conditions; if they were present during the period 
from 1996 to 1999, she may have incurred substantial costs on 
his behalf.  

Therefore, she should be invited to submit a statement of 
educational and unreimbursed medical expenses for herself and 
her son that she paid during each of the years affected by 
the overpayment, i.e., 1996 through 1999, if she believes 
that they will reduce the overpayment.  She should be 
advised, however, that such expenses will be subtracted from 
her income, and, therefore, expenses totalling less than 
$3,868 will not reduce the overpayment.  (For example, if she 
has qualifying expenses of $2,000, her countable income would 
only be reduced to $7,395, and would still exceed the maximum 
annual rate; therefore, the overpayment would not be 
reduced.)  Depending on the circumstances, she may be asked 
to verify some or all of these expenses as well.  VA 
ADJUDICATION PROCEDURE MANUAL (M21-1), Part IV, 16.31(m).  

The appellant also indicated that she began working at some 
point during 1996; if she began working after February 1996, 
she should provide the date her employment commenced, since 
she would be entitled to pension until that date.  In 
addition, she indicated that her income has been 
inconsistent.  She should also be invited to submit evidence 
of her income and qualifying deductible expenses for the 
years 1997, 1998, and 1999, if she believes that her 
overpayment may be reduced based on this information.  In 
this regard, the maximum rate of income for 1997 was $5,688; 
for 1998, the amount was $5,808; and for 1999, the amount was 
$5,884.  Only if her income, with consideration of qualifying 
expenses, was less than the maximum rate would she have been 
entitled to any pension benefits, and, therefore, would her 
overpayment be reduced.  

After the appellant has been provided an opportunity to 
provide additional information, and the RO has taken 
appropriate action, she should be provided an audit of her 
account, showing the creation of the overpayment, as well as 
the current status of her account, taking into consideration 
any payments, offsets, and interest.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The appellant should be asked to 
provide the date in 1996 on which she 
began her employment, if such date was 
after February 1996.

2.  The appellant should be informed that 
her countable income of $9,395 for 1996 
may be reduced by her son's unreimbursed 
medical expenses that she paid during that 
year, if her son was an actual or 
constructive member of her household at 
the time.  In addition, if she was still 
attending college in 1996, in pursuit of a 
degree, her educational expenses (tuition, 
fees, books, and materials needed for her 
pursuit of a course of education) may be 
applied to reduce her countable income.  

She should be advised that although any 
such expenses, as well as her own 
unreimbursed, paid medical expenses, will 
reduce her countable income, the 
overpayment will only be reduced if the 
total expenses exceed $3,868 (the 
difference between her income and the 
maximum annual rate).  In other words, if 
the educational expenses for herself, and 
medical expenses for herself and her son, 
that she paid during 1996 total $3,868 or 
less, they will not reduce the 
overpayment.  If they are higher than 
$3,868, only the amount that exceeds 
$3,868, can be used to reduce the 
overpayment.  

The appellant should also be requested to 
submit income information for each of the 
years 1997, 1998, and 1999, as well as 
paid qualifying expenses for each year, if 
she believes that this would reduce her 
overpayment, i.e., that her income, after 
consideration of qualifying expenses, 
would be less than the maximum rate (set 
forth above).  

3.  After providing the appellant an 
opportunity to respond, the RO should 
review the appellant's account, in light 
of any additional evidence received, and 
make any indicated adjustments.  An audit 
of the appellant's account should then be 
prepared, which clearly shows the 
calculation of the overpayment, and is not 
simply a "paid and due" accounting.  The 
audit and accompanying letter should 
explain the creation of the entire amount 
of the overpayment, and also inform the 
appellant of deductions (e.g., payments, 
offsets) and additions (e.g., interest) 
that have occurred since the initial 
calculation of $20,506.  

4.  Thereafter, the RO should review the 
issue on appeal, including whether the 
debt was properly created.  If the 
decision remains adverse to the appellant, 
she and her representative should be 
provided a supplemental statement of the 
case, which addresses the creation issue, 
and afforded an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



